Citation Nr: 0819921	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-29 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
from a April 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for PTSD.  The RO issued a 
notice of the decision in April 2005, and the veteran timely 
filed a Notice of Disagreement (NOD) that same month.  
Subsequently, in July 2006 the RO provided a Statement of the 
Case (SOC), and thereafter, in September 2006, the veteran 
timely filed a substantive appeal.  The RO issued 
Supplemental Statements of the Case (SSOCs) in January 2007 
and April 2007.  

The veteran did not request a hearing on this matter.

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background
The veteran's DA Form 20 indicates that he served at McChord 
Air Force Base in Washington from June 1952 through July 
1954, where he apparently served as an "Apr Class Sp" and a 
"Clerk."  This document also indicates that the veteran may 
have served as an "Apr Clerk" and a "Sr Clerk" from August 
1951 through August 1952, but this information was crossed 
out.  The Form notes that the veteran was serving in Korea in 
May 1952, but it does not indicate the duties the veteran 
performed from August 1950 to August 1951.  As noted in his 
DD Form 214, the veteran received the Korean Service Medal, 
Occupation Medal (Japan) and other commendations.  

In December 2004 the RO requested the veteran's service 
personnel records "showing units of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations and occasional travel outside 
the U.S."  At this time, the RO did not otherwise attempt to 
verify any in-service stressors.  

In his February 2005 Stressor Statement, the veteran stated 
that a traumatic incident occurred away from the Kimpo Air 
Force Base in Korea, between May 1951 and May 1952 while he 
served with the 67th Tactical Reconnisnce Squadron.  He could 
not provide the names, dates of injury or other service 
information relating to the claimed incident at this time.  

In an attached statement, the veteran indicated that he 
served at Hanscom Field in Bedford, Massachusetts and 
Mitchell Field, New York with the 25th Medical Squadron.  
During this time he moved incoming wounded patients from 
Korea.  Thereafter, he volunteered to serve in Korea.  While 
serving there, he contracted hepatitis and jaundice, for 
which he received treatment at the Nagoya Hospital in Japan.  
His service medical records confirm this.  The veteran 
recalled that a soldier had died in the bed next to his in 
either October 1951 or November 1951.  He also had described 
this event, as recorded in a September 2004 VA psychiatric 
note and December 2006 statement.    

The veteran further described having he engaged in a 
"pheasant hunt" in approximately November 1951 outside the 
Kimpo Air Base where he served with the 67th Tactical 
Reconnaissance Squadron.  As a participant in this "hunt," 
his commanders instructed him to remain in the field.  The 
veteran recalled hearing screaming and crying along with 
gunfire, which he now perceived to be the killing of 
civilians.  Commanders advised him not to ever speak of the 
incident and held a gun to his head from the back seat of a 
car, which caused the veteran to fear for his life.  The 
veteran provided a similar account, as noted in a November 
2004 VA psychiatric report.  
As reflected in an August 2006 letter, the veteran's 
psychiatrist, Dr. M.G., indicated that the veteran had a 
diagnosis of PTSD and depression.  In addition, Dr. M.G. 
offered her opinion that the veteran "is severely impaired 
and disabled due to his condition that originates from 
military trauma."  

As disclosed in a December 2006 VA medical record, the 
veteran reported that during his active service in Korea, his 
base camp received gunfire at night, and that an airplane 
that soldiers called "bed check Charlie" would harass the 
base at night.  The veteran described sleeping about 50 yards 
away from a howitzer gun that would fire at night in 
retaliation.  He also stated that he served in Korea as an 
engine mechanic, an aircraft mechanic, and an ambulance 
driver, but also had responsibilities handling dead bodies.  
The VA clinician noted the veteran's history of sexual abuse 
as a child, and diagnosed him with PTSD "by history related 
to childhood and military issues."        

As noted in a January 2007 VA medical record, the clinician 
stated that the veteran "does appear to have experienced 
adequate stressors as related to his Korean-combat duties and 
elements of trauma therein . . . . Veteran quite possibly was 
not in direct combat, however, did see and/or was exposed to 
significant elements of trauma."  This clinician also 
concluded that "the exact etiology for the development of 
this disorder are somewhat unknown at this time. . . ."  A 
subsequent January 2007 VA psychiatric note indicates that 
the veteran had PTSD "over memories from the military.  No 
active combat."  

The veteran submitted a statement in support of his claim in 
February 2007, wherein he noted that a Lieutenant Colonel 
"Patch" had commanded the 67th Tactical Reconnaissance 
Squadron in Korea.  The veteran opined that this individual 
likely would not have known about the "pheasant hunt" he 
described.  He also stated that "I cannot remember names, I 
can only recall the name Graff who was a M/Sgt who organized 
the "Hunt" but did not participate."  The veteran believed 
that the leader of the hunt had a last name ending in 
"Stein," and he indicated that he could not identify who 
put a gun to his head and advised him never to talk about the 
"hunt."  In addition, he conveyed that this incident 
occurred likely 1/2 hour to 45-minutes away from the Kimpo 
base.      

A March 2007 VA psychiatric note also reflects a PTSD 
diagnosis, and indicates that "by history [this disorder is] 
related to childhood and military issues."  

b. Discussion
As an initial matter, the single DA Form 20 from the 
veteran's service personnel file does not appear to clearly 
outline the veteran's service dates in Korea, although the 
veteran's DD Form 214 certainly documents that he served in 
Korea and had overseas service for a period of one year and 
20 days.  The AMC/RO should attempt to acquire any 
outstanding service personnel records that would reflect his 
period of service in Korea and Japan.   

In addition, as evidenced by the record, the RO made no 
attempts to verify any of the veteran's claimed stressors, to 
include the veteran's claim that the unit to which he was 
assigned, namely 25th Medical Squadron in Mitchell Field, New 
York or Hanscom Field in Bedford, Massachusetts between 
August 1950 and August 1951, participated in moving wounded 
patients, or his account that the Kimpo Base Camp to which he 
was assigned in Korea received enemy fire between May 1951 
and August 1952.  It is pertinent to not that the Court of 
Appeals for Veterans Claims has held that, with respect to a 
veterans' claim that he was subjected to weaponry fire in a 
combat zone, it is sufficient for the veteran to have been in 
proximity to the event, with the verification of every detail 
of involvement not being necessary.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997).  While the RO properly noted in its 
January 2007 SSOC that certain anecdotal events or vague 
descriptions of incidents may be impossible to verify due to 
the lack of records documenting such events, it made no 
attempt to submit to the United States Army & Joint Services 
Records Research Center (JSRRC) or other records depositories 
any inquiry in an effort to verify any of the alleged 
stressors.  Instead, the RO summarily concluded, as recently 
as April 2007, that "the information you provided is not 
sufficient to attempt to verify."  The Board does not agree, 
and under such a circumstance, the Board concludes that the 
RO must undertake further development of the record.          


Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO should attempt to acquire 
any outstanding service personnel 
records of the veteran (to include 
those that would denote his period of 
active service in Korea and other 
foreign locations), through appropriate 
records depositories, such as the 
National Personnel Records Center 
(NPRC).  It should then associate any 
such records with the claims file. 

3. The AMC/RO must then request that 
the United States Army and Joint 
Services Records Research Center 
(JSRRC) (formerly known as the United 
States Armed Services Center for 
Research of Unit Records (USACURR)) 
conduct a search for records pertaining 
to the claimed in-service stressors 
(i.e., the receipt of enemy fire by the 
Kimpo Air Force Base or the 67th 
Tactical Reconnaissance Squadron in 
Korea between May 1951 and August 1952; 
the veteran's moving of wounded 
soldiers while serving with the 25th 
Medical Squadron in either Hanscom 
Field located in Bedford, Massachusetts 
or Mitchell Field located in New York, 
etc.).  The AMC/RO must also request a 
search of relevant records in other 
depositories as well, to include 
Morning/Sick Reports and Unit 
Histories.  If the records depositories 
cannot locate any such records or 
determines that further efforts to 
search for said records would be 
futile, a negative response should be 
provided to this effect and associate 
the reply with the claims file. 

4.  If and only if a claimed in-service 
stressor is verified, the veteran should 
be afforded a VA psychiatric examination 
for the purpose of determining if he 
meets the criteria for a current 
diagnosis of PTSD and, if so, whether 
such is linked to a verified in-service 
stressor(s).  The RO must inform the 
psychiatrist of the verified in-service 
stressor(s) and forward the claims folder 
in its entirety to that psychiatrist for 
review.  The psychiatric evaluation must 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation 
and any tests deemed as necessary.

The examiner must then offer an opinion 
addressing the following questions:

Does the veteran meet the diagnostic 
criteria for PTSD as defined by the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders?  If so, is it at 
least as likely as not (50 percent 
or greater probability) that the 
veteran's PTSD is causally linked to 
a verified in-service stressor(s)?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is also asked to provide 
a rationale used in formulating his or 
her opinion in the written report.   

5. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




